PER CURIAM.
Linda Warner filed suit for the dissolution of her marriage with Richard Warner and prayed custody of the minor child born of that marriage. The court decreed dissolution of the marriage, awarded the custody of the child to Linda, and divided the marital property.
Richard has appealed only from that portion of the decree granting custody of the child to Linda. Richard made the sole contention that the judgment awarding custody to Linda is against the weight of the evidence.
After a careful review of the record, this court finds the judgment awarding custody to Linda is supported by substantial evidence and is not against the weight of the evidence. A recital of the evidence and the well known rules of law concerning child custody would have no precedential value.
Accordingly, the judgment is affirmed in compliance with Rule 84.16.